Exhibit LINCOLN NATIONAL CORPORATION AND SUBSIDIARIES HISTORICAL RATIO OF EARNINGS TO FIXED CHARGES (dollars in millions) For the Nine Months Ended September 30, 2009 2008 Income (loss) from continuing operations before taxes $ (654 ) $ 655 Sub-total of fixed charges 209 234 Sub-total of adjusted income (loss) (445 ) 889 Interest on annuities and financial products 1,880 1,903 Adjusted income base $ 1,435 $ 2,792 Fixed Charges Interest and debt expense (1) $ 194 $ 209 Interest expense related to uncertain tax positions 2 10 Portion of rent expense representing interest 13 15 Sub-total of fixed charges excluding interest on annuities and financial products 209 234 Interest on annuities and financial products 1,880 1,903 Total fixed charges $ 2,089 $ 2,137 Ratio of sub-total of adjusted income (loss) to sub-total of fixed charges excluding interest on annuities and financial products (2) NM 3.80 Ratio of adjusted income base to total fixed charges (2) NM 1.31 (1) Interest and debt expense excludes a $64 million gain related to a gain on early retirement of debt in the first quarter (2) The ratios of earnings to fixed charges for the nine months ended September 30, 2009, indicated less than one-to-one coverage and are therefore not presented.Additional earnings of $654 million would have been required for the nine months ended September 30, 2009, to achieve ratios of one-to-one coverage.
